 Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 1 of 15 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 ARIEL DURR, on behalf of herself and             :
 others similarly situated,                       :
                                                  :
                Plaintiff,                        :   CASE NO. 2:20-cv-5429
                                                  :
        v.                                        :   JUDGE
                                                  :
 DIVERSIFIED HEALTH                               :   MAGISTRATE JUDGE
 MANAGEMENT, INC.,                                :
 c/o Alexander S. Phommasathit                    :   JURY DEMAND ENDORSED
 13677 Mottlestone Dr. NW                         :   HEREON
 Pickerington, OH 43147                           :
                                                  :
                Defendant.                        :

PLAINTIFF’S COLLECTIVE AND CLASS ACTION COMPLAINT FOR VIOLATIONS
          OF THE FAIR LABOR STANDARDS ACT AND OHIO LAW

       Plaintiff, Ariel Durr (“Named Plaintiff,” “Plaintiff,” or “Durr”) individually and on behalf

of other members of the general public similarly situated, for her Complaint against Defendant,

Diversified Health Management, Inc. (“Defendant” or “DHM”) for its failure to pay employees

overtime wages seeking all available relief under the Fair Labor Standards Act of 1938 (“FLSA”),

29 U.S.C. §§ 201, et seq.; the Ohio Minimum Fair Wage Standards Act, O.R.C. 4111.03 and

4111.08 (“the Ohio Wage Act”); and the Ohio Prompt Pay Act (“OPPA”), Ohio Rev. Code §

4113.15 (the Ohio Wage Act and the OPPA will be referred to collectively as “the Ohio Acts”).

The claims under the FLSA are brought as a collective action pursuant to 29 U.S.C. § 216(b); and

the claims pursuant to O.R.C. § 4111.03, 4111.08, and the OPPA are brought as a class action

pursuant to Rule 23. Named Plaintiff, individually and on behalf of others similarly situated,

hereby state as follows:
 Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 2 of 15 PAGEID #: 2




       I.       JURISDICTION AND VENUE

       1.       This action is brought pursuant to the FLSA, the Ohio Acts, and 28 U.S.C. §1331.

       2.       This Court’s jurisdiction in this matter is also predicated upon 28 U.S.C. §1367 as

this Complaint raises additional claims pursuant to the laws of Ohio, over which this Court

maintains supplemental subject matter jurisdiction because they form a part of the same case or

controversy.

       3.       Venue is proper in this forum pursuant to 28 U.S.C. §1391, because Defendant

employed Named Plaintiff and others similarly situated in the Southern District of Ohio, a

substantial part of the events or omission giving rise to the claims occurred in the Southern District

of Ohio, and Defendant’s principal place of business is located in the Southern District of Ohio at

3569 Refugee Road, Suite C, Columbus, Ohio 43232.

       II.      PARTIES

             Named Plaintiff

       4.       Durr is an individual, United States citizen, and a resident of the State of Ohio living

in the Southern District of Ohio.

       5.       Durr was employed by Defendant beginning in or around August 2019 until

October 2020.

       6.       Durr primarily worked as an hourly, non-exempt employee of Defendant as defined

in the FLSA and the Ohio Acts.

       7.       At all times relevant, Durr was a Home Health Aide (“HHA”) primarily performing

HHA responsibilities for Defendant’s clients. During her employment with Defendant, Durr

traveled to and from Defendant’s clients’ residences in and around Central Ohio.




                                              Page 2 of 15
 Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 3 of 15 PAGEID #: 3




        8.     Durr brings this action on her own behalf and on behalf of those similarly situated,

and she has given her written consent to bring this collective action to recover unpaid overtime

under the FLSA and to recover unpaid overtime under the Ohio Wage Act. Named Plaintiff’s

consent is being filed along with the Complaint pursuant to 29 U.S.C. §216(b). (Consent to be

Party Plaintiff, attached hereto as Exhibit A).

        Defendant

        9.     Defendant is a corporation for profit that operates and conducts substantial business

activities in the Southern District of Ohio and throughout Ohio. Defendant is a provider of in-home

healthcare services.

        10.    Defendant employs Named Plaintiff and other home health care employees as

HHAs.

        11.    At all relevant times, Defendant has had direct or indirect control and authority over

Named Plaintiff’s and other similarly situated home health employees’ working conditions. At all

relevant times, Defendant exercised that authority and control over Named Plaintiff and other

similarly situated home health employees.

        12.    At all relevant times, Defendant has had direct or indirect control and authority over

matters governing the essential terms and conditions of employment for Named Plaintiff and other

similarly situated home health employees. At all relevant times, Defendant exercised that authority

and control over Named Plaintiff and other similarly situated home health employees.

        13.    At all relevant times, Defendant has had the authority to hire and fire employees,

supervise and control the work schedules and work conditions of employees, determine the rate

and method of pay, and/or maintain employee records.




                                            Page 3 of 15
 Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 4 of 15 PAGEID #: 4




       14.      Upon information and belief, Defendant applies or causes to be applied

substantially the same employment policies, practices, and procedures to employees at its

locations, including policies, practices and procedures relating to the payment of wages, overtime,

and timekeeping.

       15.      At all relevant times, Defendant suffered or permitted Named Plaintiff and other

similarly situated home health employees to work. The work that Named Plaintiff and other

similarly situated home health employees performed was for Defendant’s benefit.

       16.      Defendant operates and controls and enterprises and employs employees engaged

in commerce or in the production of goods for commerce, or has had employees handling, selling,

or otherwise working on goods or materials that have been moved in or produced for commerce

by any person; and Defendant has had an annual gross volume of sales made or business done of

not less than $500,000 per year (exclusive of excise taxes at the retail level).

       17.      At all times relevant hereto, Defendant was fully aware of the fact that it was legally

required to comply with the wage and overtime laws of the United States and of the State of Ohio.

       III.     FACTS

       18.      Defendant paid Named Plaintiff and others similarly situated an hourly wage to

perform work.

       19.      Named Plaintiff and other similarly situated home health employees regularly

worked more than 40 hours in a workweek.

       20.      During their employment with Defendant, Named Plaintiff worked as an HHA

providing companionship services, domestic services, home care, and other in-home services for

Defendant’s clients/patients.




                                              Page 4 of 15
 Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 5 of 15 PAGEID #: 5




       21.     Defendant did not pay Named Plaintiff and other similarly situated home health

employees all overtime wages they earned for several reasons.

       22.     First, when Defendant did pay overtime, it did not do so for all hours worked over

40 in a workweek. For instance, Named Plaintiff was paid in excess of 80 hours at her base hourly

rate of pay for a biweekly pay period.

       23.     Second, Named Plaintiff and others similarly situated often provided care to

multiple patients or clients throughout the day, and as such, they traveled to the patients’ homes.

However, Defendant did not pay Named Plaintiff and others similarly situated for their travel time

between patients’ homes.

       24.     As a result of Defendant’s failure to compensate Named Plaintiff and similarly

situated home health employees for their travel time between Defendant’s patients’ homes, Named

Plaintiff and other similarly situated home health employees were not paid one and one-half times

their regular rates of pay for all hours worked over 40.

       25.     Third, Defendant informed Named Plaintiff and other similarly situated home

health employees that Defendant was no longer going to pay them any overtime premium for hours

worked over 40 in a workweek, and instead that they would be paid at their base hourly rate of pay

for all hours worked.

       26.     Upon information and belief, Defendant, at all times relevant hereto, was fully

aware of the fact that it was legally required to comply with federal and Ohio wage and overtime

payment and recordkeeping laws.

       27.     During relevant times, Defendant had knowledge of and acted willfully in regard

to its conduct described herein.




                                            Page 5 of 15
 Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 6 of 15 PAGEID #: 6




       28.     Defendant’s failure to compensate Named Plaintiff and other home health

employees as set forth above resulted in unpaid overtime.

       IV.     216(b) COLLECTIVE ALLEGATIONS

       29.     Named Plaintiff brings the FLSA claims pursuant to 29 U.S.C. §216(b) as a

representative action on behalf of herself and all other similarly situated home health employees

of the opt-in class. The FLSA collective consisting of:

               All current and former hourly home health employees of Defendant
               who worked 40 or more hours in any workweek during the three
               years preceding the filing of this Complaint (the “FLSA Collective”
               or the “FLSA Collective Members”).

       30.     This FLSA claim is brought as an "opt-in" collective action pursuant to 29 U.S.C.

§216(b) as to claims for overtime compensation, compensation withheld in violation of the FLSA,

liquidated damages and attorneys' fees under the FLSA. In addition to Named Plaintiff, numerous

putative FLSA Collective Members have been denied proper overtime compensation due to

Defendant’s company-wide payroll policies and practices described herein. Named Plaintiff is

representative of those other similarly situated home health employees and is acting on behalf of

their interests as well as her own in bringing this action.

       31.     The identity of the putative FLSA Class Members are known to Defendant and are

readily identifiable through Defendant’s payroll records. These individuals may readily be notified

of this action, and allowed to opt into it pursuant to 29 U.S.C. §216(b), for the purpose of

collectively adjudicating their claims for overtime compensation, liquidated damages, attorneys'

fees and costs under the FLSA.

       V.      RULE 23 ALLEGATIONS

       32.     Named Plaintiff brings the Ohio Wage Act claims pursuant to Fed. R. Civ. P. 23 as

a class action on behalf of herself and all other members of the following class:



                                             Page 6 of 15
 Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 7 of 15 PAGEID #: 7




                 All current and former Ohio hourly home health employees of
                 Defendant who worked 40 or more hours in any workweek during
                 the two years preceding the filing of this Complaint (the “Rule 23
                 Class” or the “Rule 23 Class Members”).

         33.     The Rule 23 Class includes all current or former hourly, non-exempt home health

employees employed by Defendant throughout the State of Ohio as defined above.

         34.     The Rule 23 Class, as defined above, is so numerous that joinder of all members is

impracticable.

         35.     Named Plaintiff is a member of the Rule 23 Class and her claims for unpaid wages

are typical of the claims of other members of the Rule 23 Class.

         36.     Named Plaintiff will fairly and adequately represent the Rule 23 Class and the

interests of all members of the Rule 23 Class.

         37.     Named Plaintiff has no interests that are antagonistic to or in conflict with those

interests of the Rule 23 Class that they have undertaken to represent.

         38.     Named Plaintiff has retained competent and experienced class action counsel who

can ably represent the interests of the entire Rule 23 Class.

         39.     Questions of law and fact are common to the Rule 23 Class.

         40.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1) because individual

actions would create the risk of inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendant with respect to its non-exempt home health

employees.

         41.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) as Defendant acted

or refused to act on grounds generally applicable to the Rule 23 Class, making appropriate

declaratory and injunctive relief with respect to the Named Plaintiff and the Rule 23 Class as a

whole.



                                              Page 7 of 15
 Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 8 of 15 PAGEID #: 8




        42.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) as the questions of

law and facts common to the Rule 23 Class predominate over questions affecting individual

members of the Rule 23 Class and because a class action is superior to other available methods for

the fair and efficient adjudication of this litigation.

        43.     Questions of law and fact that are common to the Rule 23 Class include, but are not

limited to: (a) whether Defendant violated the Ohio Wage Act by failing to pay the Rule 23 Class

an overtime premium for hours worked over 40 in a workweek; (b) whether Defendant violated

the Ohio Wage Act by failing to pay the Rule 23 Class for travel between Defendant’s patients’

homes; (c) whether Defendant’s violations of the Ohio Wage Act were knowing and willful; (d)

what amount of unpaid and/or withheld compensation, including overtime compensation, is due

to Named Plaintiff and other members of the Rule 23 Class on account of Defendant’s violations

of the Ohio Wage Act; and (e) what amount of prejudgment interest is due to Rule 23 Class

members on the overtime or other compensation which was withheld or not paid to them.

        44.     A class action is superior to individual actions for the fair and efficient adjudication

of Named Plaintiff’s claims and will prevent undue financial, administrative and procedural

burdens on the parties and the Court. Named Plaintiff and counsel are not aware of any pending

Ohio litigation on behalf of the Rule 23 Class, as defined herein, or on behalf of any individual

alleging a similar claim. Because the damages sustained by individual members are modest

compared to the costs of individual litigation, it would be impractical for class members to pursue

individual litigation against the Defendant to vindicate their rights. Certification of this case as a

class action will enable the issues to be adjudicated for all class members with the efficiencies of

class litigation.




                                               Page 8 of 15
 Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 9 of 15 PAGEID #: 9




       VI.     CAUSES OF ACTION

                           FIRST CAUSE OF ACTION:
               FLSA – COLLECTIVE ACTION FOR UNPAID OVERTIME

       45.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       46.     This claim is brought as part of a collective action by Named Plaintiff on behalf of

herself and the FLSA Collective.

       47.     The FLSA requires that employees receive overtime compensation for hours

worked in excess of forty (40) per week. 29 U.S.C. § 207(a)(1).

       48.     During the three years preceding the filing of this Complaint, Defendant employed

Named Plaintiff and the FLSA Collective Members.

       49.     Named Plaintiff and the FLSA Collective Members were paid on an hourly basis

and worked in non-exempt positions.

       50.     Named Plaintiff and the FLSA Collective Members were not paid all overtime

wages they were owed as more fully described above.

       51.     Named Plaintiff and the FLSA Collective Members regularly worked in excess of

40 hours in workweeks.

       52.     Defendant violated the FLSA with respect to Named Plaintiff and the FLSA

Collective by, inter alia, failing to compensate them at time-and-one-half times their regular rates

of pay for all hours worked over forty (40) in a workweek as described above.

       53.     Named Plaintiff and the FLSA Collective Members were not exempt from

receiving FLSA overtime benefits.

       54.     Defendant knew or should have known of the overtime payment requirements of

the FLSA. Despite such knowledge, Defendant willfully withheld and failed to pay the overtime

compensation to which Named Plaintiff and the FLSA Collective Members are entitled.



                                            Page 9 of 15
Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 10 of 15 PAGEID #: 10




        55.    The exact total amount of compensation, including overtime compensation, that

Defendant has failed to pay Named Plaintiff and the FLSA Collective Members is unknown at this

time, as many of the records necessary to make such precise calculations are in the possession of

Defendant or were not kept by Defendant.

        56.    As a direct and proximate result of Defendant’s conduct, Named Plaintiff and the

FLSA Collective Members have suffered and continue to suffer damages. Named Plaintiff seeks

unpaid overtime and other compensation, liquidated damages, interest and attorneys’ fees, and all

other remedies available, on behalf of herself and the FLSA Collective Members.

                           SECOND CAUSE OF ACTION:
          R.C. 4111.03 — RULE 23 CLASS ACTION FOR UNPAID OVERTIME

        57.    All of the preceding paragraphs are realleged as if fully rewritten herein.

        58.    This claim is brought under the Ohio Acts.

        59.    Named Plaintiff and the Rule 23 Class Members have been employed by

Defendant, and Defendant is an employer covered by the overtime requirements under the Ohio

Acts.

        60.    The Ohio Acts require that employees receive overtime compensation “not less than

one and one-half times” (1.5) the employee’s regular rate of pay for all hours worked over forty

(40) in one workweek, “in the manner and methods provided in and subject to the exemptions of

section 7 and section 13 of the Fair Labor Standards Act of 1937.” See O.R.C. § 4111.03(A); see

also 29 U.S.C. § 207(a)(1).

        61.    Named Plaintiff and the Rule 23 Class Members worked in excess of the maximum

weekly hours permitted under O.R.C. § 4111.03 but were not paid overtime wages for this time

spent working because Defendant did not pay an overtime premium for hour worked over 40 and

also as a result of Defendant’s failure to fully and properly pay them as described herein.



                                            Page 10 of 15
Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 11 of 15 PAGEID #: 11




       62.     Named Plaintiff and the Rule 23 Class were not exempt from the wage protections

of the Ohio Acts.

       63.     Defendant’s repeated and knowing failures to pay overtime wages to Named

Plaintiff and the Rule 23 Class Members were violations of R.C. §4111.03, and as such, Defendant

willfully withheld and failed to pay the overtime compensation to which Named Plaintiff and the

Rule 23 Class Members are entitled.

       64.     For Defendant’s violations of R.C. §4111.03, by which Named Plaintiff and the

Rule 23 Class Members have suffered and continue to suffer damages. Named Plaintiff seeks

unpaid overtime and other compensation, liquidated damages, interest and attorneys’ fees, and all

other remedies available, on behalf of herself and the Rule 23 Class Members.

                              THIRD CAUSE OF ACTION:
             R.C. 4113.15 — RULE 23 CLASS ACTION FOR OPPA VIOLATION

       65.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       66.     Named Plaintiff and the Rule 23 Class Members were employed by Defendant.

       67.     During all relevant times, Defendant was an entity covered by the OPPA and Named

Plaintiff and the Rule 23 Class Members have been employed by Defendant within the meaning

of the OPPA.

       68.     The OPPA requires Defendant to timely pay Named Plaintiff and the Rule 23 Class

Members all wages, including unpaid overtime, in accordance with O.R.C. § 4113.15(A).

       69.     During relevant times, Named Plaintiff and the Rule 23 Class Members were not

paid all wages, including overtime wages at one and one-half times their regular rate of pay, within

thirty (30) days of performing the work. See O.R.C. § 4113.15(B).

       70.     Named Plaintiff and the Rule 23 Class Members unpaid wages remain unpaid for

more than thirty (30) days beyond their regularly scheduled payday.



                                            Page 11 of 15
Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 12 of 15 PAGEID #: 12




       71.     In violating the OPPA, Defendant acted willfully, without a good faith basis and

with reckless disregard of clearly applicable Ohio law.

                       FOURTH CAUSE OF ACTION:
      RULE 23 CLASS ACTION FOR DAMAGES PURSUANT TO O.R.C. 2307.60

       72.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       73.     The FLSA, 29 U.S.C. § 216(a), imposes criminal penalties for willful violations of

the FLSA.

       74.     By its acts and omissions described herein, Defendant has willfully violated the

FLSA, and Named Plaintiff and the Ohio Rule 23 Class have been injured as a result.

       75.     O.R.C. § 2307.60 permits anyone injured in person or property by a criminal act to

recover damages in a civil action, including exemplary and punitive damages.

       76.     As a result of Defendant’s willful violations of the FLSA, Named Plaintiff and the

Ohio Rule 23 Class are entitled to compensatory and punitive damages pursuant to O.R.C. §

2307.60.

                       FIFTH CAUSE OF ACTION:
           RECORDKEEPING VIOLATIONS OF THE OHIO WAGE ACT

       77.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       78.     The Ohio Wage Act requires employers to maintain and preserve payroll or

other records containing, among other things, the hours worked each workday and the total

hours worked each workweek. See O.R.C. § 4111.08. See also, 29 C.F.R. §§ 516.2 et seq.

       79.     During times material to this complaint, Defendant was a covered employer, and

required to comply with the Ohio Wage Act’s mandates.

       80.     Named Plaintiff and the Ohio Rule 23 Class Members were covered employees

entitled to the protection of the Ohio Wage Act.




                                           Page 12 of 15
Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 13 of 15 PAGEID #: 13




       81.     During times material to this complaint, Defendant violated the Ohio Wage Act

with respect to Named Plaintiff and the Ohio Rule 23 Class Members by failing to properly

maintain accurate records of all hours Named Plaintiff and the Rule 23 Class Members worked

each workday and within each workweek.

       82.     In violating the Ohio Wage Act, Defendant acted willfully and with reckless

disregard of clearly applicable Ohio Wage Act provisions.

       VII.    PRAYER FOR RELIEF

       WHEREFORE, Named Plaintiff requests judgment against Defendant for an Order:

       A.      Certifying the proposed FLSA collective action;

       B.      Directing prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Collective apprising them of the pendency of this action, and permitting them to timely assert their

rights under the FLSA and pursuant to 29 U.S.C. § 216(b);

       C.      Certifying the proposed Rule 23 Class under the Ohio Acts;

       D.      Allowing Named Plaintiff, the FLSA Class Members, and the Rule 23 Class

Members to prove their hours worked with reasonable estimates if Defendant failed to keep

accurate records in accordance with Ohio Law;

       E.      Awarding to Named Plaintiff and the FLSA Class Members unpaid compensation,

including overtime wages as to be determined at trial together with any liquidated damages

allowed by the FLSA;

       F.      Awarding to Named Plaintiff and the Rule 23 Class Members unpaid

compensation, including overtime wages as to be determined at trial together with any liquidated

damages allowed by the Ohio Acts;




                                            Page 13 of 15
Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 14 of 15 PAGEID #: 14




       G.        Awarding Named Plaintiff, the FLSA Collective Members, and the Rule 23 Class

Members costs and disbursements and reasonable allowances for fees of counsel and experts, and

reimbursement of expenses;

       H.        Awarding Named Plaintiff, the FLSA Collective Members, and the Rule 23 Class

Members such other and further relief as the Court deems just and proper;

       I.        Awarding Named Plaintiff and the Rule 23 Class Members compensatory and

punitive damages under O.R.C. § 2307.60;

       J.        Issuing an injunction prohibiting Defendant from engaging in present, ongoing and

future violations of the FLSA and the Ohio Acts;

       K.        Granting Named Plaintiff leave to amend to file additional claims for relief or

different causes of action should information become available through investigation and

discovery; and

       L.        Rendering a judgment against Defendant for all damage, relief, or any other

recovery whatsoever.

                                              Respectfully submitted,

                                              COFFMAN LEGAL, LLC

                                              /s/ Matthew J.P. Coffman
                                              Matthew J.P. Coffman (0085586)
                                              Adam C. Gedling (0085256)
                                              1550 Old Henderson Road, Suite 126
                                              Columbus, Ohio 43220
                                              Phone: 614-949-1181
                                              Fax: 614-386-9964
                                              Email: mcoffman@mcoffmanlegal.com
                                                      agedling@mcoffmanlegal.com

                                              Attorneys for Named Plaintiff
                                              and those similarly situated




                                            Page 14 of 15
Case: 2:20-cv-05429-MHW-EPD Doc #: 1 Filed: 10/15/20 Page: 15 of 15 PAGEID #: 15



                                       JURY DEMAND

      Named Plaintiff requests a trial by a jury of eight (8) persons.

                                             /s/ Matthew J.P. Coffman
                                             Matthew J.P. Coffman




                                          Page 15 of 15
